                                                              Case 5:18-cv-02566-JGB-SHK Document 3 Filed 12/07/18 Page 1 of 28 Page ID #:11




                                                             1
                                                                  BRIAN T. DUNN, ESQ. (SBN 176502)
                                                                  Email: bdunn@cochranfirm.com
                                                             2    MEGAN R. GYONGYOS, ESQ. (SBN 285476)
                                                             3
                                                                  Email: mgyongyos@cochranfirm.com
                                                                  THE COCHRAN FIRM CALIFORNIA
                                                             4    4929 Wilshire Boulevard, Suite 1010
                                                             5    Los Angeles, California 90010
                                                                  Telephone: (323) 435-8205
                                                             6    Facsimile: (323) 282-5280
                                                             7
                                                                  Attorneys for Plaintiffs
                                                             8

                                                             9                               UNITED STATES DISTRICT COURT

                                                             10                         CENTRAL DISTRICT OF CALIFORNIA
4929 Wilshire Boulevard, Suite 1010, Los Angeles, CA 90010




                                                             11    C.S., a minor, individually and as             )   CASE NO.: 5:18-cv-02566
   (323) 435-8205 Telephone . (323) 282-5280 Facsimile




                                                                   Successor in Interest to SHALUN SMITH,         )
       THE COCHRAN FIRM – CALIFORNIA




                                                             12    deceased, by and through his Guardian Ad       )   COMPLAINT FOR DAMAGES
                                                             13    Litem, BRIANA HUDSON-GILPIN; and               )
                                                                   N.S., a minor, individually and as             )   1. Violations of Civil Rights (42
                                                             14                                                          U.S.C. § 1983) (Based on
                                                                   Successor in Interest to SHALUN SMITH,         )      Unreasonable Use of Deadly
                                                             15    deceased, by and through her Guardian Ad       )      Force)
                                                                   Litem, MOSHAY WILSON,                          )
                                                             16                                                       2. Violations of Civil Rights (42
                                                                                                                  )      U.S.C. § 1983) (Based on
                                                             17           Plaintiffs,                             )      Unconstitutional Policy, Practice,
                                                                                                                  )      or Custom)
                                                             18    vs.                                            )   3. Violations of Civil Rights (42
                                                             19                                                   )      U.S.C. § 1983) (Substantive Due
                                                                   COUNTY OF SAN BERNARDINO, a                    )      Process)
                                                             20    municipal entity, and DOES 1 through 10,       )   4. Wrongful Death (Cal.
                                                             21    inclusive,                                     )      Government Code §§ 815.2(a),
                                                                                                                  )      820(a); Cal. Civil Code § 43)
                                                             22                                                          (Based on Battery)
                                                                          Defendants.                             )
                                                             23                                                   )   5. Wrongful Death (Cal.
                                                                                                                  )      Government Code §§ 815.2(a),
                                                             24                                                          820(a)) (Based on Negligence)
                                                                                                                  )
                                                             25                                                   )
                                                                                                                  )      DEMAND FOR JURY TRIAL
                                                             26                                                   )
                                                             27                                                   )
                                                                                                                  )
                                                             28
                                                                                                              1
                                                               Case 5:18-cv-02566-JGB-SHK Document 3 Filed 12/07/18 Page 2 of 28 Page ID #:12




                                                              1
                                                                                              JURISDICTION AND VENUE

                                                              2
                                                                       1.    Jurisdiction is vested in this court under 28 U.S.C. § 1343(a)(3)-(4) for

                                                              3
                                                                  violations of the 1871 Civil Rights Enforcement Act, as amended, including 42 U.S.C.

                                                              4   § 1983 and 28 U.S.C. §§ 1331 and 1376(a).

                                                              5        2.    Venue is proper in the Central District of California under 28 U.S.C.

                                                              6   § 1391(a)-(b).

                                                              7                                           PARTIES

                                                              8        3.    Plaintiff C.S., a minor, is, and at all relevant times mentioned herein was, a

                                                              9   resident of the County of Los Angeles and State of California. Plaintiff C.S. is the

                                                             10   surviving biological son of decedent SHALUN SMITH. Plaintiff C.S. brings this action
4929 Wilshire Boulevard, Suite 1010, Los Angeles, CA 90010




                                                             11   by and through his mother and Guardian Ad Litem, BRIANA HUDSON-GILPIN.
   (323) 435-8205 Telephone . (323) 282-5280 Facsimile




                                                                       4.    Plaintiff C.S. is a Successor in Interest to decedent SHALUN SMITH, and is
       THE COCHRAN FIRM – CALIFORNIA




                                                             12

                                                             13   entitled to bring certain causes of action herein alleged pursuant to § 377.30 of the

                                                             14   California Code of Civil procedure. (Attached herein is a declaration designating

                                                             15   Plaintiff C.S. as a Successor in Interest to SHALUN SMITH, furnished herewith

                                                             16   pursuant to § 377.32 of the California Code of Civil Procedure, and a true and correct

                                                             17   copy of the death certificate for SHALUN SMITH, furnished herewith pursuant to

                                                             18 § 377.32 of the California Code of Civil Procedure.)

                                                             19        5.    Plaintiff N.S., a minor, is, and at all relevant times mentioned herein was, a
                                                             20   resident of the County of Los Angeles and State of California. Plaintiff N.S. is the
                                                             21   surviving biological daughter of decedent SHALUN SMITH. Plaintiff N.S. brings this
                                                             22   action by and through her mother and Guardian Ad Litem, MOSHAY WILSON.
                                                             23        6.    Plaintiff N.S. is a Successor in Interest to decedent SHALUN SMITH, and is
                                                             24   entitled to bring certain causes of action herein alleged pursuant to § 377.30 of the
                                                             25   California Code of Civil procedure. (Attached herein is a declaration designating
                                                             26   Plaintiff N.S. as a Successor in Interest to SHALUN SMITH, furnished herewith
                                                             27   pursuant to § 377.32 of the California Code of Civil Procedure, and a true and correct
                                                             28   copy of the death certificate for SHALUN SMITH, furnished herewith pursuant to
                                                                                                              2
                                                              Case 5:18-cv-02566-JGB-SHK Document 3 Filed 12/07/18 Page 3 of 28 Page ID #:13




                                                             1
                                                                  § 377.32 of the California Code of Civil Procedure.)

                                                             2
                                                                       7.       Defendant COUNTY OF SAN BERNARDINO (hereinafter “COUNTY”)

                                                             3
                                                                  is, and at all relevant times mentioned herein was, a municipal entity or political

                                                             4
                                                                  subdivision of the United States, organized and existing under the laws of the State of

                                                             5    California.

                                                             6         8.       Plaintiffs are informed and believe, and thereon allege, that the heretofore

                                                             7    unknown Defendant DOE Deputies are, and at all relevant times mentioned herein were,

                                                             8    residents of the County of San Bernardino and State of California. Further, at all times

                                                             9    relevant to the acts and omissions herein alleged, said Defendant DOE Deputies were

                                                             10   sheriff’s deputies employed by the Defendant COUNTY and San Bernardino County
4929 Wilshire Boulevard, Suite 1010, Los Angeles, CA 90010




                                                             11   Sheriff’s Department, and were acting under color of state law and in the course and
   (323) 435-8205 Telephone . (323) 282-5280 Facsimile




                                                                  scope of their employment with the Defendant COUNTY and the San Bernardino
       THE COCHRAN FIRM – CALIFORNIA




                                                             12

                                                             13   County Sheriff’s Department.

                                                             14        9.       On or around June 8, 2018, a timely Claim for Damages was submitted to

                                                             15   the County of San Bernardino in substantial compliance with California Government

                                                             16   Code § 910, et. seq. As of the date of the filing of this Complaint, said Claim has been

                                                             17   denied.

                                                             18        10.      Plaintiffs are unaware of the true names and capacities of those Defendants
                                                             19   named herein as DOE Defendants. Plaintiffs will amend this Complaint to allege said
                                                             20   Defendants’ true names and capacities when that information becomes known to them.
                                                             21   Plaintiffs are informed, believe, and thereon allege that these DOE Defendants are
                                                             22   legally responsible and liable for the incident, injuries, and damages hereinafter set
                                                             23   forth, and that each of said Defendants proximately caused the injuries and damages by
                                                             24   reason of negligent, careless, deliberately indifferent, intentional, willful, or wanton
                                                             25   misconduct, including the negligent, careless, deliberately indifferent, intentional,
                                                             26   willful, or wanton misconduct in creating and otherwise causing the incidents,
                                                             27   conditions, and circumstances hereinafter set forth, or by reason of direct or imputed
                                                             28   negligence or vicarious fault or breach of duty arising out of the matters herein alleged.
                                                                                                                3
                                                              Case 5:18-cv-02566-JGB-SHK Document 3 Filed 12/07/18 Page 4 of 28 Page ID #:14




                                                             1
                                                                  Plaintiffs will seek leave to amend this Complaint to set forth said true names and

                                                             2
                                                                  identities of the unknown named DOE Defendants when they are ascertained.

                                                             3
                                                                       11.    Each of the individual Defendants sued herein is sued both in his individual

                                                             4
                                                                  and personal capacity, as well as in his official capacity.

                                                             5         12.    Plaintiffs are informed, believe, and thereon allege, that at all times herein

                                                             6    mentioned, each of the Defendants was the agent and/or employee and/or co-conspirator

                                                             7    of each of the remaining Defendants, and in doing the things hereinafter alleged, was

                                                             8    acting within the scope of such agency, employment, and/or conspiracy and with the

                                                             9    permission and consent of other co-Defendants.

                                                             10                           FACTS COMMON TO ALL COUNTS
4929 Wilshire Boulevard, Suite 1010, Los Angeles, CA 90010




                                                             11        13.    This Complaint concerns a fatal deputy-involved shooting incident which
   (323) 435-8205 Telephone . (323) 282-5280 Facsimile




                                                                  occurred during the evening hours of Wednesday, January 10, 2018, at or around the
       THE COCHRAN FIRM – CALIFORNIA




                                                             12

                                                             13   intersection of 48th Street East and East Avenue R-8 in the City of Palmdale, County of

                                                             14   Los Angeles, and State of California. Plaintiffs are informed, believe, and thereupon

                                                             15   allege that during the evening hours of January 10, 2018, several heretofore unknown

                                                             16   Defendant DOE Deputies, while acting under color of state law and in the course and

                                                             17   scope of their employment with the Defendant COUNTY and the San Bernardino

                                                             18   County Sheriff’s Department, initiated a pursuit of a motor vehicle that Plaintiffs’
                                                             19   decedent, SHALUN SMITH, was an occupant of. The pursuit of the motor vehicle that
                                                             20   SHALUN SMITH was an occupant of terminated at or around the intersection of 48th
                                                             21   East Street and East Avenue R-8 in the City of Palmdale and County of Los Angeles.
                                                             22        14.    Plaintiffs are informed, believe, and thereupon allege that at approximately
                                                             23   8:50 p.m. on January 10, 2018, following the termination of the pursuit of the motor
                                                             24   vehicle that SHALUN SMITH was an occupant of, the Defendant DOE Deputies, while
                                                             25   acting under the color of state law and in the course and scope of their employment with
                                                             26   the Defendant COUNTY and the San Bernardino County Sheriff’s Department,
                                                             27   negligently assessed the circumstances presented to them, and then violently confronted
                                                             28   SHALUN SMITH at or around the intersection of 48th Street East and East Avenue R-8
                                                                                                               4
                                                              Case 5:18-cv-02566-JGB-SHK Document 3 Filed 12/07/18 Page 5 of 28 Page ID #:15




                                                             1
                                                                  without having probable cause or reasonable suspicion to believe that SHALUN SMITH

                                                             2
                                                                  had committed a crime, or would commit a crime in the future.

                                                             3
                                                                        15.   Without warning, the Defendant DOE Deputies proceeded to assault and

                                                             4
                                                                  batter SHALUN SMITH by acts which included, but were not limited to, repeatedly and

                                                             5    unjustifiably discharging their department-issued firearms at the person of SHALUN

                                                             6    SMITH, inflicting several gunshot wounds, which proved to be fatal. Following the

                                                             7    shooting, the involved deputies denied medical care to SHALUN SMITH in a manner

                                                             8    that demonstrated deliberate indifference to his constitutional rights. At no time during

                                                             9    the course of these events did SHALUN SMITH pose any reasonable or credible threat

                                                             10   of violence to the shooting deputies, nor did he do anything to justify the force used
4929 Wilshire Boulevard, Suite 1010, Los Angeles, CA 90010




                                                             11   against him, and the same was deadly, excessive, unnecessary, and unlawful.
   (323) 435-8205 Telephone . (323) 282-5280 Facsimile




                                                                        16.   Both prior to and during the time in which he was fatally shot, SHALUN
       THE COCHRAN FIRM – CALIFORNIA




                                                             12

                                                             13   SMITH was not armed with any kind of weapon, and posed no reasonable or credible

                                                             14   threat of violence to the Defendant DOE Deputies who shot him, nor to any other

                                                             15   individual. Both prior to and during the time in which he was shot dead, SHALUN

                                                             16   SMITH made no aggressive movements, no furtive gestures, and no physical

                                                             17   movements which would suggest to a reasonable sheriff’s deputy that he was armed

                                                             18   with any kind of weapon, or had the will, or the ability, to inflict substantial bodily harm
                                                             19   against any individual. Both prior to and during the time in which the Defendant DOE
                                                             20   Deputies shot and killed SHALUN SMITH, the Defendant DOE Deputies, who fired,
                                                             21   were not faced with any circumstances which would have led a reasonable sheriff’s
                                                             22   deputy to believe that SHALUN SMITH posed the risk of death or serious bodily injury
                                                             23   to any person.
                                                             24         17.   After a significant and appreciable period of time had passed following the
                                                             25   shooting, SHALUN SMITH died as a direct and proximate result of the gunshot wounds
                                                             26   inflicted upon his person by the Defendant DOE Deputies.
                                                             27   ///
                                                             28   ///
                                                                                                               5
                                                              Case 5:18-cv-02566-JGB-SHK Document 3 Filed 12/07/18 Page 6 of 28 Page ID #:16




                                                             1
                                                                                          FOR THE FIRST CAUSE OF ACTION

                                                             2
                                                                      (By Plaintiffs C.S. and N.S., as Successors in Interest to SHALUN SMITH,

                                                             3 Deceased, Against the Heretofore Unknown Defendant DOE Deputies for Violations

                                                             4                                of Civil Rights [42 U.S.C. §1983])

                                                             5                         (Based on Unreasonable Use of Deadly Force)

                                                             6         18.    Plaintiffs restate and incorporate by reference the foregoing paragraphs of

                                                             7    this Complaint as if set forth in full at this point.

                                                             8         19.    This cause of action is brought on behalf of decedent SHALUN SMITH, by

                                                             9    and through his Successors in Interest, Plaintiffs C.S. and N.S., who would, but for his

                                                             10   death, be entitled to bring this cause of action, and is set forth herein to redress the
4929 Wilshire Boulevard, Suite 1010, Los Angeles, CA 90010




                                                             11   deprivation, under color of statute, ordinance, regulation, policy, custom, practice,
   (323) 435-8205 Telephone . (323) 282-5280 Facsimile




                                                                  and/or usage, of rights, privileges, and/or immunities secured to SHALUN SMITH by
       THE COCHRAN FIRM – CALIFORNIA




                                                             12

                                                             13   the Fourth Amendment to the Constitution of the United States, including, but not

                                                             14   limited to, the right to be free from unreasonable governmental seizures of his person.

                                                             15        20.    Plaintiffs are informed and believe, and thereupon allege, that at all times

                                                             16   mentioned herein, the Defendant COUNTY employed the heretofore unknown

                                                             17   Defendant DOE Deputies. The Defendant COUNTY provided its individual employees
                                                             18   and agents, including the Defendant DOE Deputies, with official badges and
                                                             19   identification cards which designated and described the bearers as employees of the
                                                             20   Defendant COUNTY and the San Bernardino County Sheriff’s Department.
                                                             21        21.    At all times relevant to the acts and omissions herein alleged, the heretofore
                                                             22   unknown Defendant DOE Deputies were employed by the Defendant COUNTY and the
                                                             23   San Bernardino County Sheriff’s Department, and were acting under color of state law
                                                             24   and in the course and scope of their employment with the Defendant COUNTY and the
                                                             25   San Bernardino County Sheriff’s Department.
                                                             26        22.    During the evening hours of January 10, 2018, the heretofore unknown
                                                             27   Defendant DOE Deputies, while acting under color of state law and in the course and
                                                             28   scope of their employment with the Defendant COUNTY and the San Bernardino
                                                                                                                 6
                                                              Case 5:18-cv-02566-JGB-SHK Document 3 Filed 12/07/18 Page 7 of 28 Page ID #:17




                                                             1
                                                                  County Sheriff’s Department, initiated a pursuit of a motor vehicle that Plaintiffs’

                                                             2
                                                                  decedent, SHALUN SMITH, was an occupant of. The pursuit of the motor vehicle that

                                                             3
                                                                  SHALUN SMITH was an occupant of terminated at or around the intersection of 48th

                                                             4
                                                                  East Street and East Avenue R-8 in the City of Palmdale and County of Los Angeles.

                                                             5         23.    At approximately 8:50 p.m. on January 10, 2018, following the termination

                                                             6    of the pursuit of the motor vehicle that SHALUN SMITH was an occupant of, the

                                                             7    Defendant DOE Deputies, while acting under the color of state law and in the course

                                                             8    and scope of their employment with the Defendant COUNTY and the San Bernardino

                                                             9    County Sheriff’s Department, violently confronted SHALUN SMITH at or around the

                                                             10   intersection of 48th Street East and East Avenue R-8 without having probable cause or
4929 Wilshire Boulevard, Suite 1010, Los Angeles, CA 90010




                                                             11   reasonable suspicion to believe that SHALUN SMITH had committed a crime, or would
   (323) 435-8205 Telephone . (323) 282-5280 Facsimile




                                                                  commit a crime in the future.
       THE COCHRAN FIRM – CALIFORNIA




                                                             12

                                                             13        24.    Without warning, the Defendant DOE Deputies proceeded to assault and

                                                             14   batter SHALUN SMITH by acts which included, but were not limited to, repeatedly and

                                                             15   unjustifiably discharging their department-issued firearms at the person of SHALUN

                                                             16   SMITH, inflicting several gunshot wounds, which proved to be fatal. Following the

                                                             17   shooting, the involved deputies denied medical care to SHALUN SMITH in a manner

                                                             18   that demonstrated deliberate indifference to his constitutional rights. After surviving for
                                                             19   an appreciable period of time following the shooting, SHALUN SMITH died as a direct
                                                             20   and proximate result of the gunshot wounds inflicted upon his person by the Defendant
                                                             21   DOE Officers. At no time during the course of these events did SHALUN SMITH pose
                                                             22   any reasonable or credible threat of violence to the shooting deputies, nor did he do
                                                             23   anything to justify the force used against him, and the same was deadly, excessive,
                                                             24   unnecessary, and unlawful.
                                                             25        25.    Both prior to and during the time in which he was fatally shot, SHALUN
                                                             26   SMITH was not armed with any kind of weapon, and posed no reasonable or credible
                                                             27   threat of violence to the Defendant DOE Deputies who shot him, nor to any other
                                                             28   individual. Both prior to and during the time in which he was shot dead, SHALUN
                                                                                                              7
                                                              Case 5:18-cv-02566-JGB-SHK Document 3 Filed 12/07/18 Page 8 of 28 Page ID #:18




                                                             1
                                                                  SMITH made no aggressive movements, no furtive gestures, and no physical

                                                             2
                                                                  movements which would suggest to a reasonable sheriff’s deputy that he was armed

                                                             3
                                                                  with any kind of weapon, or had the will, or the ability, to inflict substantial bodily harm

                                                             4
                                                                  against any individual. Both prior to and during the time in which the Defendant DOE

                                                             5    Deputies shot and killed SHALUN SMITH, the Defendant DOE Deputies, who fired,

                                                             6    were not faced with any circumstances which would have led a reasonable sheriff’s

                                                             7    deputy to believe that SHALUN SMITH posed the risk of death or serious bodily injury

                                                             8    to any person.

                                                             9         26.    At all times mentioned herein, the Defendant DOE Deputies acted under

                                                             10   color and pretense of law, and under color of the statutes, ordinances, regulations,
4929 Wilshire Boulevard, Suite 1010, Los Angeles, CA 90010




                                                             11   policies, practices, customs, and/or usages of the State of California and the Defendant
   (323) 435-8205 Telephone . (323) 282-5280 Facsimile




                                                                  COUNTY. The Defendant DOE Deputies deprived SHALUN SMITH of the rights,
       THE COCHRAN FIRM – CALIFORNIA




                                                             12

                                                             13   privileges, and/or immunities secured to him by the Fourth Amendment to the

                                                             14   Constitution of the United States and the laws of the United States, including, but not

                                                             15   limited to, the right to be free from unreasonable governmental seizures of his person.

                                                             16        27.    SHALUN SMITH had the right to be free from unreasonable governmental

                                                             17   seizures of his person, a right which was secured to SHALUN SMITH by the provisions

                                                             18   of the Fourth Amendment to the United States Constitution, and by 42 U.S.C. § 1983.
                                                             19   All of these interests were implicated by the wrongful conduct of the Defendant DOE
                                                             20   Deputies, which proximately caused the death of SHALUN SMITH.
                                                             21        28.    Plaintiffs are informed, believe, and thereupon allege that in unreasonably
                                                             22   seizing the person of SHALUN SMITH, as described in the foregoing paragraphs of this
                                                             23   complaint, the Defendant DOE Deputies acted outside the scope of their jurisdiction and
                                                             24   without authorization of law, and acted willfully, maliciously, knowingly, with reckless
                                                             25   disregard and callous indifference to the known consequences of their acts and
                                                             26   omissions, and purposefully with the intent to deprive SHALUN SMITH of his
                                                             27   federally protected rights and privileges, and did in fact violate the aforementioned
                                                             28   rights and privileges, thereby warranting punitive and exemplary damages against the
                                                                                                               8
                                                              Case 5:18-cv-02566-JGB-SHK Document 3 Filed 12/07/18 Page 9 of 28 Page ID #:19




                                                             1
                                                                  Defendant DOE Deputies in an amount to be proven at the trial of this matter.

                                                             2
                                                                       29.    As a direct and proximate result of the wrongful, intentional, and malicious

                                                             3
                                                                  acts and omissions of the Defendant DOE Deputies, SHALUN SMITH was shot and

                                                             4
                                                                  killed on January 10, 2018, and suffered great mental and physical pain, suffering, and

                                                             5    anguish, fright, nervousness, anxiety, grief, shock, humiliation, indignity,

                                                             6    embarrassment, apprehension, and loss of enjoyment of life prior to his death, all to his

                                                             7    damage in a sum to be determined at trial.

                                                             8         30.    Plaintiffs are entitled to and hereby demand costs, attorneys’ fees, and

                                                             9    expenses pursuant to 42 U.S.C. § 1988.

                                                             10                         FOR THE SECOND CAUSE OF ACTION
4929 Wilshire Boulevard, Suite 1010, Los Angeles, CA 90010




                                                             11       (By Plaintiffs C.S. and N.S., as Successors in Interest to SHALUN SMITH,
   (323) 435-8205 Telephone . (323) 282-5280 Facsimile




                                                                  Deceased, Against Defendant COUNTY OF SAN BERNARDINO for Violations of
       THE COCHRAN FIRM – CALIFORNIA




                                                             12

                                                             13                                 Civil Rights [42 U.S.C. §1983])

                                                             14                  (Based on Unconstitutional Policy, Practice, or Custom)

                                                             15        31.    Plaintiffs restate and incorporate by reference the foregoing paragraphs of

                                                             16   this Complaint as if set forth in full at this point.

                                                             17        32.    This cause of action is brought on behalf of decedent SHALUN SMITH, by

                                                             18   and through his Successors in Interest, Plaintiffs C.S. and N.S., who would, but for his
                                                             19   death, be entitled to bring this cause of action, and is set forth herein to redress the
                                                             20   deprivation, under color of statute, ordinance, regulation, policy, custom, practice,
                                                             21   and/or usage, of rights, privileges, and/or immunities secured to SHALUN SMITH by
                                                             22   the Fourth Amendment to the Constitution of the United States, including, but not
                                                             23   limited to, the right to be free from unreasonable governmental seizures of his person.
                                                             24        33.    Plaintiffs are informed and believe, and thereupon allege, that at all times
                                                             25   mentioned herein, the Defendant COUNTY employed the heretofore unknown
                                                             26   Defendant DOE Deputies. The Defendant COUNTY provided its individual employees
                                                             27   and agents, including the Defendant DOE Deputies, with official badges and
                                                             28   identification cards which designated and described the bearers as employees of the
                                                                                                                 9
                                                              Case 5:18-cv-02566-JGB-SHK Document 3 Filed 12/07/18 Page 10 of 28 Page ID #:20




                                                             1
                                                                  Defendant COUNTY and the San Bernardino County Sheriff’s Department.

                                                             2
                                                                       34.   At all times relevant to the acts and omissions herein alleged, the heretofore

                                                             3
                                                                  unknown Defendant DOE Deputies were employed by the Defendant COUNTY and the

                                                             4
                                                                  San Bernardino County Sheriff’s Department, and were acting under color of state law

                                                             5    and in the course and scope of their employment with the Defendant COUNTY and the

                                                             6    San Bernardino County Sheriff’s Department.

                                                             7         35.   As set forth in the foregoing paragraphs of this Complaint, the Defendant

                                                             8    DOE Deputies, while acting under color of state law and in the course and scope of their

                                                             9    employment with the Defendant COUNTY and the San Bernardino County Sheriff’s

                                                             10   Department, violated the Fourth Amendment rights of SHALUN SMITH by acts which
4929 Wilshire Boulevard, Suite 1010, Los Angeles, CA 90010




                                                             11   included, but were not limited to, unreasonably using deadly and excessive force against
   (323) 435-8205 Telephone . (323) 282-5280 Facsimile




                                                                  SHALUN SMITH. As described in this Complaint, the shooting of SHALUN SMITH
       THE COCHRAN FIRM – CALIFORNIA




                                                             12

                                                             13   was an unconstitutional display of an unreasonable seizure, and of the deadly and

                                                             14   excessive use of force, which violated the Fourth Amendment right of SHALUN

                                                             15   SMITH to be free from unreasonable governmental seizures of his person.

                                                             16        36.   Plaintiffs are informed and believe, and thereupon allege, that the shooting

                                                             17   of SHALUN SMITH, an unarmed man who posed no reasonable or credible threat of

                                                             18   violence to the Defendant DOE Deputies or any other person, demonstrated that the
                                                             19   Defendant DOE Deputies’ training was inadequate to allow them to handle the usual
                                                             20   and recurring situations faced by San Bernardino County Sheriff’s Department deputies,
                                                             21   as evidenced by the following specific actions and omissions of the Defendant DOE
                                                             22   Deputies in their response to the subject incident:
                                                             23           a. The tactical standard of care for law enforcement agencies similarly situated
                                                             24              to the San Bernardino County Sheriff’s Department is for law enforcement
                                                             25              officers employed by such agencies to utilize additional officers,
                                                             26              departmental personnel, and/or departmental resources to assist them when
                                                             27              approaching and/or attempting to arrest and/or detain suspects and/or
                                                             28              potential arrestees whom the officers believe may possibly pose a threat to
                                                                                                              10
                                                              Case 5:18-cv-02566-JGB-SHK Document 3 Filed 12/07/18 Page 11 of 28 Page ID #:21




                                                             1
                                                                           the safety of the officers or third parties. Both prior to and during the time in

                                                             2
                                                                           which the Defendant DOE Deputies shot and killed SHALUN SMITH, they

                                                             3
                                                                           acted in flagrant contravention of this well established standard of care.

                                                             4
                                                                        b. The tactical standard of care for law enforcement agencies similarly situated

                                                             5             to the San Bernardino County Sheriff’s Department is for law enforcement

                                                             6             officers employed by such agencies, whenever possible, to issue commands

                                                             7             and warnings that are clear and intelligible to suspects and/or potential

                                                             8             arrestees prior to employing deadly force. Both prior to and during the time

                                                             9             in which the Defendant DOE Deputies shot and killed SHALUN SMITH,

                                                             10            they acted in flagrant contravention of this well established standard of care.
4929 Wilshire Boulevard, Suite 1010, Los Angeles, CA 90010




                                                             11         c. The tactical standard of care for law enforcement agencies similarly situated
   (323) 435-8205 Telephone . (323) 282-5280 Facsimile




                                                                           to the San Bernardino County Sheriff’s Department is for law enforcement
       THE COCHRAN FIRM – CALIFORNIA




                                                             12

                                                             13            officers employed by such agencies to use all available forms of cover and

                                                             14            concealment when confronted with the possibility of using deadly force.

                                                             15            Both prior to and during the time in which the Defendant DOE Deputies shot

                                                             16            and killed SHALUN SMITH, they acted in flagrant contravention of this

                                                             17            well established standard of care.

                                                             18         d. The tactical standard of care for law enforcement agencies similarly situated
                                                             19            to the San Bernardino County Sheriff’s Department is for law enforcement
                                                             20            officers employed by such agencies to keep a safe distance from suspects
                                                             21            whom the officers believe may possibly pose a threat to their safety so as to
                                                             22            obtain the tactical advantage of distance from a potential threat. Both prior to
                                                             23            and during the time in which the Defendant DOE Deputies shot and killed
                                                             24            SHALUN SMITH, they acted in flagrant contravention of this well
                                                             25            established standard of care.
                                                             26         e. The tactical standard of care for law enforcement agencies similarly situated
                                                             27            to the San Bernardino County Sheriff’s Department is for law enforcement
                                                             28            officers employed by such agencies to use cover, concealment, distance,
                                                                                                            11
                                                              Case 5:18-cv-02566-JGB-SHK Document 3 Filed 12/07/18 Page 12 of 28 Page ID #:22




                                                             1
                                                                              additional departmental personnel, available illumination, and available

                                                             2
                                                                              communication to accurately assess the level of threat posed by a suspect

                                                             3
                                                                              and/or potential arrestee prior to using deadly force. Both prior to and during

                                                             4
                                                                              the time in which the Defendant DOE Deputies shot and killed SHALUN

                                                             5                SMITH, they acted in flagrant contravention of this well established standard

                                                             6                of care.

                                                             7            f. The tactical standard of care for law enforcement agencies similarly situated

                                                             8                to the San Bernardino County Sheriff’s Department is for law enforcement

                                                             9                officers employed by such agencies to fire in controlled bursts when using

                                                             10               deadly force, and to stop and reassess their target, back drop, ad fields of fire
4929 Wilshire Boulevard, Suite 1010, Los Angeles, CA 90010




                                                             11               when using deadly force, so as to avoid exposing persons and property to
   (323) 435-8205 Telephone . (323) 282-5280 Facsimile




                                                                              unnecessary fire. Both prior to and during the time in which the Defendant
       THE COCHRAN FIRM – CALIFORNIA




                                                             12

                                                             13               DOE Deputies shot and killed SHALUN SMITH, they acted in flagrant

                                                             14               contravention of this well established standard of care.

                                                             15        37.    Plaintiffs are informed and believe, and thereupon allege, that prior to

                                                             16   January 10, 2018, the Defendant DOE Deputies received training and instruction in

                                                             17   police tactics and procedures from the San Bernardino County Sheriff’s Department in

                                                             18   ways which included, but were not limited to, their attendance at a police academy, their
                                                             19   attendance at departmental briefings, their attendance at mandatory and voluntary
                                                             20   training seminars, their attendance at roll call at their respective station(s) prior to their
                                                             21   assigned shift(s), their receipt of departmental training manuals, their receipt of
                                                             22   departmental training bulletins, and their receipt of additional departmental
                                                             23   correspondence and electronic mails.
                                                             24        38.    Both prior to and on January 10, 2018, encounters with persons such as
                                                             25   SHALUN SMITH were common among San Bernardino County Sheriff’s Department
                                                             26   deputies similarly situated to the Defendant DOE deputies, and such encounters were a
                                                             27   recurring situation faced by San Bernardino County Sheriff’s Department deputies
                                                             28   similarly situated to the Defendant DOE Deputies.
                                                                                                                12
                                                              Case 5:18-cv-02566-JGB-SHK Document 3 Filed 12/07/18 Page 13 of 28 Page ID #:23




                                                             1
                                                                       39.    Plaintiffs are informed and believe, and thereupon allege, that those

                                                             2
                                                                  individuals responsible for training the Defendant DOE Deputies, including, but not

                                                             3
                                                                  limited to, their respective field training deputies, watch commanders, shift

                                                             4
                                                                  commanders, training deputies, firearms instructors, defensive tactics instructors,

                                                             5    sergeants, captains, lieutenants, higher ranking deputies, and authorized policy makers

                                                             6    and decision makers within the San Bernardino County Sheriff’s Department, the

                                                             7    identities of whom are presently unknown to Plaintiffs, knew, or in the exercise of

                                                             8    reasonable diligence should have known, that the obvious consequences of the failure to

                                                             9    implement, institute, enact, communicate, teach, and/or cause to be taught the above

                                                             10   referenced tactical training to deputies similarly situated to the Defendant DOE
4929 Wilshire Boulevard, Suite 1010, Los Angeles, CA 90010




                                                             11   Deputies would be that unarmed and non-dangerous persons, such as SHALUN
   (323) 435-8205 Telephone . (323) 282-5280 Facsimile




                                                                  SMITH, would suffer constitutional deprivations from the unreasonable and excessive
       THE COCHRAN FIRM – CALIFORNIA




                                                             12

                                                             13   use of deadly force.

                                                             14        40.    Plaintiffs are further informed and believe, and thereupon allege, that

                                                             15   notwithstanding the fact that the training personnel responsible for training the

                                                             16   Defendant DOE Deputies, including, but not limited to, their respective field training

                                                             17   deputies, watch commanders, shift commanders, training deputies, firearms instructors,

                                                             18   defensive tactics instructors, sergeants, captains, lieutenants, higher ranking deputies,
                                                             19   and authorized policy makers and decision makers within the San Bernardino County
                                                             20   Sheriff’s Department, the identities of whom are presently unknown to Plaintiffs, knew,
                                                             21   or in the exercise of reasonable diligence should have known, that the obvious
                                                             22   consequences of the failure to implement, institute, enact, communicate, teach, and/or
                                                             23   cause to be taught the above referenced tactical training to deputies similarly situated to
                                                             24   the Defendant DOE Deputies would be that unarmed and non-dangerous persons, such
                                                             25   as SHALUN SMITH, would suffer constitutional deprivations from the unreasonable
                                                             26   and excessive use of deadly force, said training personnel, and each of them,
                                                             27   deliberately and consciously failed to provide adequate tactical training in the above
                                                             28   enumerated areas.
                                                                                                              13
                                                              Case 5:18-cv-02566-JGB-SHK Document 3 Filed 12/07/18 Page 14 of 28 Page ID #:24




                                                             1
                                                                       41.    Plaintiffs are informed, believe, and thereupon allege that the failure of the

                                                             2
                                                                  San Bernardino County Sheriff’s Department to provide adequate training to the

                                                             3
                                                                  Defendant DOE Deputies, as described in the foregoing paragraphs of this Complaint,

                                                             4
                                                                  caused SHALUN SMITH to suffer Fourth Amendment violations resulting from the

                                                             5    unreasonable and excessive use of deadly force.

                                                             6         42.    As a direct and proximate result of the wrongful, intentional, and malicious

                                                             7    acts and omissions of the Defendant DOE Deputies, SHALUN SMITH was shot and

                                                             8    killed on January 10, 2018, and suffered great mental and physical pain, suffering,

                                                             9    anguish, fright, nervousness, anxiety, grief, shock, humiliation, indignity,

                                                             10   embarrassment, apprehension, and loss of enjoyment of life prior to his death, all to his
4929 Wilshire Boulevard, Suite 1010, Los Angeles, CA 90010




                                                             11   damage in a sum to be determined at trial.
   (323) 435-8205 Telephone . (323) 282-5280 Facsimile




                                                                       43.    Plaintiffs are entitled to and hereby demand costs, attorneys’ fees, and
       THE COCHRAN FIRM – CALIFORNIA




                                                             12

                                                             13   expenses pursuant to 42 U.S.C. §1988.

                                                             14                          FOR THE THIRD CAUSE OF ACTION

                                                             15     (By Plaintiffs C.S. and N.S. against the Heretofore Unknown Defendant DOE

                                                             16                 Deputies for Violations of Civil Rights [42 U.S.C. §1983])

                                                             17                                   (Substantive Due Process)
                                                             18        44.    Plaintiffs restate and incorporate by reference the foregoing paragraphs of
                                                             19   this Complaint as if set forth in full at this point.
                                                             20        45.    This cause of action is brought by Plaintiffs C.S. and N.S., and is set forth
                                                             21   herein to redress the deprivation, under color of statute, ordinance, regulation, policy,
                                                             22   custom, practice, and/or usage, of rights, privileges, and/or immunities secured to
                                                             23   Plaintiffs by the Fourteenth Amendment to the Constitution of the United States,
                                                             24   including, but not limited to, Plaintiffs’ right to substantive due process and privacy,
                                                             25   Plaintiffs’ right to associate with their father, decedent SHALUN SMITH, Plaintiffs’
                                                             26   right to enjoy the care, companionship, familial relationship, and society of their father,
                                                             27   SHALUN SMITH, and Plaintiffs’ right to be free from arbitrary and unreasonable
                                                             28   governmental intrusions into their family unit.
                                                                                                                 14
                                                              Case 5:18-cv-02566-JGB-SHK Document 3 Filed 12/07/18 Page 15 of 28 Page ID #:25




                                                             1
                                                                       46.   Plaintiffs are informed and believe, and thereupon allege, that at all times

                                                             2
                                                                  mentioned herein, the Defendant COUNTY employed the heretofore unknown

                                                             3
                                                                  Defendant DOE Deputies. The Defendant COUNTY provided its individual employees

                                                             4
                                                                  and agents, including the Defendant DOE Deputies, with official badges and

                                                             5    identification cards which designated and described the bearers as employees of the

                                                             6    Defendant COUNTY and the San Bernardino County Sheriff’s Department.

                                                             7         47.   At all times relevant to the acts and omissions herein alleged, the heretofore

                                                             8    unknown Defendant DOE Deputies were employed by the Defendant COUNTY and the

                                                             9    San Bernardino County Sheriff’s Department, and were acting under color of state law

                                                             10   and in the course and scope of their employment with the Defendant COUNTY and the
4929 Wilshire Boulevard, Suite 1010, Los Angeles, CA 90010




                                                             11   San Bernardino County Sheriff’s Department.
   (323) 435-8205 Telephone . (323) 282-5280 Facsimile




                                                                       48.   During the evening hours of January 10, 2018, the heretofore unknown
       THE COCHRAN FIRM – CALIFORNIA




                                                             12

                                                             13   Defendant DOE Deputies, while acting under color of state law and in the course and

                                                             14   scope of their employment with the Defendant COUNTY and the San Bernardino

                                                             15   County Sheriff’s Department, initiated a pursuit of a motor vehicle that Plaintiffs’

                                                             16   decedent, SHALUN SMITH, was an occupant of. The pursuit of the motor vehicle that

                                                             17   SHALUN SMITH was an occupant of terminated at or around the intersection of 48th

                                                             18   East Street and East Avenue R-8 in the City of Palmdale and County of Los Angeles.
                                                             19        49.   At approximately 8:50 p.m. on January 10, 2018, following the termination
                                                             20   of the pursuit of the motor vehicle that SHALUN SMITH was an occupant of, the
                                                             21   Defendant DOE Deputies, while acting under the color of state law and in the course
                                                             22   and scope of their employment with the Defendant COUNTY and the San Bernardino
                                                             23   County Sheriff’s Department, violently confronted SHALUN SMITH at or around the
                                                             24   intersection of 48th Street East and East Avenue R-8 without having probable cause or
                                                             25   reasonable suspicion to believe that SHALUN SMITH had committed a crime, or would
                                                             26   commit a crime in the future.
                                                             27        50.   Without warning, the Defendant DOE Deputies proceeded to assault and
                                                             28   batter SHALUN SMITH by acts which included, but were not limited to, repeatedly and
                                                                                                              15
                                                              Case 5:18-cv-02566-JGB-SHK Document 3 Filed 12/07/18 Page 16 of 28 Page ID #:26




                                                             1
                                                                  unjustifiably discharging their department-issued firearms at the person of SHALUN

                                                             2
                                                                  SMITH, inflicting several gunshot wounds, which proved to be fatal. Following the

                                                             3
                                                                  shooting, the involved deputies denied medical care to SHALUN SMITH in a manner

                                                             4
                                                                  that demonstrated deliberate indifference to his constitutional rights. After surviving for

                                                             5    an appreciable period of time following the shooting, SHALUN SMITH died as a direct

                                                             6    and proximate result of the gunshot wounds inflicted upon his person by the Defendant

                                                             7    DOE Deputies. At no time during the course of these events did SHALUN SMITH pose

                                                             8    any reasonable or credible threat of violence to the shooting deputies, nor did he do

                                                             9    anything to justify the force used against him, and the same was deadly, excessive,

                                                             10   unnecessary, and unlawful.
4929 Wilshire Boulevard, Suite 1010, Los Angeles, CA 90010




                                                             11         51.   Both prior to and during the time in which he was fatally shot, SHALUN
   (323) 435-8205 Telephone . (323) 282-5280 Facsimile




                                                                  SMITH was not armed with any kind of weapon, and posed no reasonable or credible
       THE COCHRAN FIRM – CALIFORNIA




                                                             12

                                                             13   threat of violence to the Defendant DOE Deputies who shot him, nor to any other

                                                             14   individual. Both prior to and during the time in which he was shot dead, SHALUN

                                                             15   SMITH made no aggressive movements, no furtive gestures, and no physical

                                                             16   movements which would suggest to a reasonable sheriff’s deputy that he was armed

                                                             17   with any kind of weapon, or had the will, or the ability, to inflict substantial bodily harm

                                                             18   against any individual. Both prior to and during the time in which the Defendant DOE
                                                             19   Deputies shot and killed SHALUN SMITH, the Defendant DOE Deputies, who fired,
                                                             20   were not faced with any circumstances which would have led a reasonable sheriff’s
                                                             21   deputy to believe that SHALUN SMITH posed the risk of death or serious bodily injury
                                                             22   to any person.
                                                             23         52.   At all relevant times herein, the Defendant DOE Deputies were faced with
                                                             24   circumstances that allowed time for actual deliberation, and acted with deliberate
                                                             25   indifference to the constitutional rights of SHALUN SMITH and Plaintiffs and/or with a
                                                             26   purpose to harm unrelated to any legitimate law enforcement objective and in a manner
                                                             27   that shocks the conscience when they used deadly force against SHALUN SMITH.
                                                             28   ///
                                                                                                              16
                                                              Case 5:18-cv-02566-JGB-SHK Document 3 Filed 12/07/18 Page 17 of 28 Page ID #:27




                                                             1
                                                                          53.   At all times mentioned herein, the Defendant DOE Deputies acted under

                                                             2
                                                                  color and pretense of law, and under color of the statutes, ordinances, regulations,

                                                             3
                                                                  policies, practices, customs, and/or usages of the State of California and the Defendant

                                                             4
                                                                  COUNTY.

                                                             5            54.   The Defendant DOE Deputies deprived Plaintiffs of the rights, privileges,

                                                             6    and/or immunities secured to them by the Fourteenth Amendment to the Constitution of

                                                             7    the United States and the laws of the United States, including, but not limited to,

                                                             8    Plaintiffs’ right to substantive due process and privacy, Plaintiffs’ right to associate with

                                                             9    their father, SHALUN SMITH, Plaintiffs’ right to enjoy the care, companionship,

                                                             10   familial relationship, and society of their father, SHALUN SMITH, and Plaintiffs’ right
4929 Wilshire Boulevard, Suite 1010, Los Angeles, CA 90010




                                                             11   to be free from arbitrary and unreasonable governmental intrusions into their family
   (323) 435-8205 Telephone . (323) 282-5280 Facsimile




                                                                  unit.
       THE COCHRAN FIRM – CALIFORNIA




                                                             12

                                                             13           55.   Plaintiffs had a Fourteenth Amendment right to substantive due process and

                                                             14   privacy, as well as a Fourteenth Amendment right to associate with their father,

                                                             15   SHALUN SMITH, a Fourteenth Amendment right to enjoy the care, companionship,

                                                             16   familial relationship, and society of their father, SHALUN SMITH, and a Fourteenth

                                                             17   Amendment right to be free from arbitrary and unreasonable governmental intrusions

                                                             18   into their family unit. All of these rights and privileges were secured to Plaintiffs by the
                                                             19   provisions of the Fourteenth Amendment to the United States Constitution, and by 42
                                                             20   U.S.C. § 1983. All of these interests were implicated by the wrongful conduct of the
                                                             21   Defendant DOE Deputies, which proximately caused the death of SHALUN SMITH.
                                                             22           56.   By causing the death of SHALUN SMITH, the actions of the Defendant
                                                             23   DOE Deputies violated Plaintiffs’ Fourteenth Amendment rights to substantive due
                                                             24   process and privacy, as well as Plaintiffs’ Fourteenth Amendment right to associate with
                                                             25   their father, SHALUN SMITH, Plaintiffs’ Fourteenth Amendment right to enjoy the
                                                             26   care, companionship, familial relationship, and society of their father, SHALUN
                                                             27   SMITH, and Plaintiffs’ Fourteenth Amendment right to be free from arbitrary and
                                                             28   unreasonable governmental intrusions into their family unit. The Defendant DOE
                                                                                                               17
                                                              Case 5:18-cv-02566-JGB-SHK Document 3 Filed 12/07/18 Page 18 of 28 Page ID #:28




                                                             1
                                                                  Deputies intruded upon the aforementioned Fourteenth Amendment rights of Plaintiffs

                                                             2
                                                                  with deliberate indifference and/or a purpose to harm unrelated to any legitimate law

                                                             3
                                                                  enforcement objective and in a manner that shocks the conscience when they used

                                                             4
                                                                  deadly force against SHALUN SMITH.

                                                             5          57.   Plaintiffs are informed, believe, and thereupon allege that in committing the

                                                             6    acts and omissions described in this Complaint, the Defendant DOE Deputies acted

                                                             7    outside the scope of their jurisdiction and without authorization of law, and acted

                                                             8    willfully, maliciously, knowingly, with reckless disregard and callous indifference to the

                                                             9    known consequences of their acts and omissions, and purposefully with the intent to

                                                             10   deprive Plaintiffs and Plaintiffs’ decedent of their federally protected rights and
4929 Wilshire Boulevard, Suite 1010, Los Angeles, CA 90010




                                                             11   privileges, and did in fact violate the aforementioned rights and privileges, thereby
   (323) 435-8205 Telephone . (323) 282-5280 Facsimile




                                                                  warranting punitive and exemplary damages against the Defendant DOE Deputies in an
       THE COCHRAN FIRM – CALIFORNIA




                                                             12

                                                             13   amount to be proven at the trial of this matter.

                                                             14         58.   As a direct and proximate result of the wrongful acts and omissions of the

                                                             15   Defendant DOE Deputies, SHALUN SMITH was shot and killed on January 10, 2018,

                                                             16   and Plaintiffs were thereby deprived of their constitutional right to a familial

                                                             17   relationship with SHALUN SMITH.

                                                             18         59.   As a further direct and proximate result of the wrongful acts and omissions
                                                             19   of the Defendant DOE Deputies, and the ensuing death of SHALUN SMITH, Plaintiffs
                                                             20   have suffered extreme and severe mental and emotional distress, anguish, and pain, and
                                                             21   have sustained substantial economic and non-economic damages resulting from the loss
                                                             22   of the love, companionship, comfort, care, assistance, protection, affection, society,
                                                             23   moral support, training, guidance, services, earnings, and financial support of SHALUN
                                                             24   SMITH in an amount according to proof at trial.
                                                             25         60.   Plaintiffs are entitled to and hereby demand costs, attorneys’ fees, and
                                                             26   expenses pursuant to 42 U.S.C. §1988.
                                                             27   ///
                                                             28   ///
                                                                                                              18
                                                              Case 5:18-cv-02566-JGB-SHK Document 3 Filed 12/07/18 Page 19 of 28 Page ID #:29




                                                             1
                                                                                         FOR THE FOURTH CAUSE OF ACTION

                                                             2
                                                                   (By All Plaintiffs Against All Defendants for Wrongful Death [Cal. Government

                                                             3                         Code §§815.2(a), 820(a); Cal. Civil Code §43])

                                                             4                                         (Based on Battery)

                                                             5         61.    Plaintiffs restate and incorporate by reference the foregoing paragraphs of

                                                             6    this Complaint as if set forth in full at this point.

                                                             7         62.    All claims asserted herein against the Defendant COUNTY are presented

                                                             8    pursuant to the Defendant COUNTY’s vicarious liability for acts and omissions of

                                                             9    municipal employees undertaken in the course and scope of their employment pursuant

                                                             10   to California Government Code §§ 815.2(2) and 820(a).
4929 Wilshire Boulevard, Suite 1010, Los Angeles, CA 90010




                                                             11        63.    During the evening hours of January 10, 2018, the heretofore unknown
   (323) 435-8205 Telephone . (323) 282-5280 Facsimile




                                                                  Defendant DOE Deputies, while acting under color of state law and in the course and
       THE COCHRAN FIRM – CALIFORNIA




                                                             12

                                                             13   scope of their employment with the Defendant COUNTY and the San Bernardino

                                                             14   County Sheriff’s Department, initiated a pursuit of a motor vehicle that Plaintiffs’

                                                             15   decedent, SHALUN SMITH, was an occupant of. The pursuit of the motor vehicle that

                                                             16   SHALUN SMITH was an occupant of terminated at or around the intersection of 48th

                                                             17   East Street and East Avenue R-8 in the City of Palmdale and County of Los Angeles.
                                                             18        64.    At approximately 8:50 p.m. on January 10, 2018, following the termination
                                                             19   of the pursuit of the motor vehicle that SHALUN SMITH was an occupant of, the
                                                             20   Defendant DOE Deputies, while acting under the color of state law and in the course
                                                             21   and scope of their employment with the Defendant COUNTY and the San Bernardino
                                                             22   County Sheriff’s Department, violently confronted SHALUN SMITH at or around the
                                                             23   intersection of 48th Street East and East Avenue R-8 without having probable cause or
                                                             24   reasonable suspicion to believe that SHALUN SMITH had committed a crime, or would
                                                             25   commit a crime in the future.
                                                             26        65.    Without warning, the Defendant DOE Deputies proceeded to assault and
                                                             27   batter SHALUN SMITH by acts which included, but were not limited to, repeatedly and
                                                             28   unjustifiably discharging their department-issued firearms at the person of SHALUN
                                                                                                                 19
                                                              Case 5:18-cv-02566-JGB-SHK Document 3 Filed 12/07/18 Page 20 of 28 Page ID #:30




                                                             1
                                                                  SMITH, inflicting several gunshot wounds, which proved to be fatal. As a direct and

                                                             2
                                                                  proximate result of the above-mentioned conduct of the Defendant DOE Deputies, and

                                                             3
                                                                  each of them, SHALUN SMITH was shot on January 10, 2018. After surviving for an

                                                             4
                                                                  appreciable period of time following the shooting, SHALUN SMITH died as a direct

                                                             5    and proximate result of the gunshot wounds inflicted upon his person by the Defendant

                                                             6    DOE Deputies. At no time during the course of these events did SHALUN SMITH pose

                                                             7    any reasonable or credible threat of violence to the shooting deputies, nor did he do

                                                             8    anything to justify the force used against him, and the same was deadly, excessive,

                                                             9    unnecessary, and unlawful.

                                                             10        66.    Both prior to and during the time in which he was fatally shot, SHALUN
4929 Wilshire Boulevard, Suite 1010, Los Angeles, CA 90010




                                                             11   SMITH was not armed with any kind of weapon, and posed no reasonable or credible
   (323) 435-8205 Telephone . (323) 282-5280 Facsimile




                                                                  threat of violence to the Defendant DOE Deputies who shot him, nor to any other
       THE COCHRAN FIRM – CALIFORNIA




                                                             12

                                                             13   individual. Both prior to and during the time in which he was shot dead, SHALUN

                                                             14   SMITH made no aggressive movements, no furtive gestures, and no physical

                                                             15   movements which would suggest to a reasonable sheriff’s deputy that he was armed

                                                             16   with any kind of weapon, or had the will, or the ability, to inflict substantial bodily harm

                                                             17   against any individual. Both prior to and during the time in which the Defendant DOE

                                                             18   Deputies shot and killed SHALUN SMITH, the Defendant DOE Deputies, who fired,
                                                             19   were not faced with any circumstances which would have led a reasonable sheriff’s
                                                             20   deputy to believe that SHALUN SMITH posed the risk of death or serious bodily injury
                                                             21   to any person.
                                                             22        67.    Plaintiffs are informed, believe, and thereupon allege that in shooting
                                                             23   SHALUN SMITH, as described in the foregoing paragraphs of this Complaint, the
                                                             24   Defendant DOE Deputies acted outside the scope of their jurisdiction and without
                                                             25   authorization of law, and acted willfully, maliciously, knowingly, with reckless
                                                             26   disregard and callous indifference to the known consequences of their acts and
                                                             27   omissions, and purposefully with the intent to deprive SHALUN SMITH of his
                                                             28   protected rights and privileges, and did in fact violate the aforementioned rights and
                                                                                                              20
                                                              Case 5:18-cv-02566-JGB-SHK Document 3 Filed 12/07/18 Page 21 of 28 Page ID #:31




                                                             1
                                                                  privileges, thereby warranting punitive and exemplary damages against the Defendant

                                                             2
                                                                  DOE Deputies in an amount to be proven at the trial of this matter.

                                                             3
                                                                           68.   As a direct and proximate result of the above-described conduct of the

                                                             4
                                                                  Defendants, and each of them, and the ensuing death of SHALUN SMITH, SHALUN

                                                             5    SMITH’s heirs, the Plaintiffs herein, have sustained substantial economic and non-

                                                             6    economic damages resulting from the loss of the love, companionship, comfort, care,

                                                             7    assistance, protection, affection, society, moral support, training, guidance, services,

                                                             8    earnings, and financial support of SHALUN SMITH in an amount according to proof at

                                                             9    trial.

                                                             10            69.   As a further proximate result of the above-described conduct of the
4929 Wilshire Boulevard, Suite 1010, Los Angeles, CA 90010




                                                             11   Defendants, and each of them, and the ensuing death of SHALUN SMITH, Plaintiffs
   (323) 435-8205 Telephone . (323) 282-5280 Facsimile




                                                                  have incurred funeral and burial expenses in an amount according to proof at trial.
       THE COCHRAN FIRM – CALIFORNIA




                                                             12

                                                             13                             FOR THE FIFTH CAUSE OF ACTION

                                                             14     (By All Plaintiffs Against All Defendants for Wrongful Death [Cal. Government

                                                             15                                     Code §§ 815.2(a), 820(a)])

                                                             16                                       (Based on Negligence)

                                                             17            70.   Plaintiffs restate and incorporate by reference the foregoing paragraphs of

                                                             18   this Complaint as if set forth in full at this point.
                                                             19            71.   All claims asserted herein against the Defendant COUNTY are presented
                                                             20   pursuant to the Defendant COUNTY’s vicarious liability for acts and omissions of
                                                             21   municipal employees undertaken in the course and scope of their employment pursuant
                                                             22   to California Government Code §§ 815.2(a) and 820(a).
                                                             23            72.   During the evening hours of January 10, 2018, the heretofore unknown
                                                             24   Defendant DOE Deputies, while acting under color of state law and in the course and
                                                             25   scope of their employment with the Defendant COUNTY and the San Bernardino
                                                             26   County Sheriff’s Department, initiated a pursuit of a motor vehicle that Plaintiffs’
                                                             27   decedent, SHALUN SMITH, was an occupant of. The pursuit of the motor vehicle that
                                                             28   SHALUN SMITH was an occupant of terminated at or around the intersection of 48th
                                                                                                                 21
                                                              Case 5:18-cv-02566-JGB-SHK Document 3 Filed 12/07/18 Page 22 of 28 Page ID #:32




                                                             1
                                                                  East Street and East Avenue R-8 in the City of Palmdale and County of Los Angeles.

                                                             2
                                                                       73.      At approximately 8:50 p.m. on January 10, 2018, following the termination

                                                             3
                                                                  of the pursuit of the motor vehicle that SHALUN SMITH was an occupant of, the

                                                             4
                                                                  Defendant DOE Deputies, while acting under the color of state law and in the course

                                                             5    and scope of their employment with the Defendant COUNTY and the San Bernardino

                                                             6    County Sheriff’s Department, negligently assessed the circumstances presented to them,

                                                             7    and then violently confronted SHALUN SMITH at or around the intersection of 48th

                                                             8    Street East and East Avenue R-8 without having probable cause or reasonable suspicion

                                                             9    to believe that SHALUN SMITH had committed a crime, or would commit a crime in

                                                             10   the future.
4929 Wilshire Boulevard, Suite 1010, Los Angeles, CA 90010




                                                             11        74.      Without warning, the Defendant DOE Deputies proceeded to negligently
   (323) 435-8205 Telephone . (323) 282-5280 Facsimile




                                                                  discharge their department-issued firearms at the person of SHALUN SMITH, inflicting
       THE COCHRAN FIRM – CALIFORNIA




                                                             12

                                                             13   several gunshot wounds, which proved to be fatal. After surviving for an appreciable

                                                             14   period of time following the shooting, SHALUN SMITH died as a direct and proximate

                                                             15   result of the gunshot wounds negligently inflicted upon his person by the Defendant

                                                             16   DOE Deputies. At no time during the course of these events did SHALUN SMITH pose

                                                             17   any reasonable or credible threat of violence to the shooting deputies, nor did he do

                                                             18   anything to justify the force used against him, and the same was deadly, excessive,
                                                             19   unnecessary, and unlawful.
                                                             20        75.      Both prior to and during the time in which he was fatally shot, SHALUN
                                                             21   SMITH was not armed with any kind of weapon, and posed no reasonable or credible
                                                             22   threat of violence to the Defendant DOE Deputies who shot him, nor to any other
                                                             23   individual. Both prior to and during the time in which he was shot dead, SHALUN
                                                             24   SMITH made no aggressive movements, no furtive gestures, and no physical
                                                             25   movements which would suggest to a reasonable sheriff’s deputy that he was armed
                                                             26   with any kind of weapon, or had the will, or the ability, to inflict substantial bodily harm
                                                             27   against any individual. Both prior to and during the time in which the Defendant DOE
                                                             28   Deputies shot and killed SHALUN SMITH, the Defendant DOE Deputies, who fired,
                                                                                                              22
                                                              Case 5:18-cv-02566-JGB-SHK Document 3 Filed 12/07/18 Page 23 of 28 Page ID #:33




                                                             1
                                                                  were not faced with any circumstances which would have led a reasonable sheriff’s

                                                             2
                                                                  deputy to believe that SHALUN SMITH posed the risk of death or serious bodily injury

                                                             3
                                                                  to any person.

                                                             4
                                                                       76.    Plaintiffs are informed and believe, and thereupon allege, that on and before

                                                             5    January 10, 2018, the Defendant DOE Deputies had a duty to exercise the reasonable

                                                             6    and ordinary care which would be expected of similarly situated peace officers in the

                                                             7    use of deadly force, and had a duty to exercise the reasonable and ordinary care which

                                                             8    would be expected of similarly situated peace officers in the execution of police tactics

                                                             9    and police procedures in approaching and/or attempting to detain civilians and suspects

                                                             10   who do not pose a risk of death or serious bodily harm to any person. Notwithstanding
4929 Wilshire Boulevard, Suite 1010, Los Angeles, CA 90010




                                                             11   each of these duties, the Defendant DOE Deputies failed to exercise reasonable and
   (323) 435-8205 Telephone . (323) 282-5280 Facsimile




                                                                  ordinary care in committing the acts alleged herein, by actions and inactions which
       THE COCHRAN FIRM – CALIFORNIA




                                                             12

                                                             13   include, but are not limited to, negligently failing to utilize additional departmental

                                                             14   resources during the incident involving SHALUN SMITH, negligently failing to utilize

                                                             15   available forms of cover and concealment during the incident involving SHALUN

                                                             16   SMITH, negligently failing to maintain a position of tactical advantage during the

                                                             17   incident involving SHALUN SMITH, negligently failing to communicate and/or

                                                             18   effectively communicate with each other, with other departmental personnel and
                                                             19   resources, and with SHALUN SMITH during the incident involving SHALUN SMITH,
                                                             20   negligently failing to utilize less lethal force options and other alternatives less intrusive
                                                             21   than deadly force during the incident involving SHALUN SMITH, negligently failing to
                                                             22   deescalate the situation involving SHALUN SMITH, negligently employing a tactical
                                                             23   response to the situation involving SHALUN SMITH that resulted in the unnecessary
                                                             24   and preventable shooting of SHALUN SMITH, negligently failing to determine the fact
                                                             25   that SHALUN SMITH posed no immediate threat of death or serious bodily injury to
                                                             26   any person when he was shot and killed, negligently inflicting physical injury upon
                                                             27   SHALUN SMITH, as described herein, and negligently employing deadly force against
                                                             28   SHALUN SMITH when the same was unnecessary and unlawful. All of these negligent
                                                                                                               23
                                                              Case 5:18-cv-02566-JGB-SHK Document 3 Filed 12/07/18 Page 24 of 28 Page ID #:34




                                                              1
                                                                  acts proximately caused SHALUN SMITH’s death on January 10, 2018.

                                                              2
                                                                       77.   As a proximate result of the above-described conduct of the Defendants, and

                                                              3
                                                                  each of them, SHALUN SMITH was shot and killed on January 10, 2018.

                                                              4
                                                                       78.   As a direct and proximate result of the death of SHALUN SMITH and the

                                                              5   above-described conduct of the Defendants, and each of them, SHALUN SMITH’s

                                                              6   heirs, the Plaintiffs herein, have sustained substantial economic and non-economic

                                                              7   damages resulting from the loss of the love, companionship, comfort, care, assistance,

                                                              8   protection, affection, society, moral support, training, guidance, services, earnings, and

                                                              9   financial support of SHALUN SMITH in an amount according to proof at trial.

                                                             10        79.   As a further proximate result of the above-described conduct of the
4929 Wilshire Boulevard, Suite 1010, Los Angeles, CA 90010




                                                             11   Defendants, and each of them, and the ensuing death of SHALUN SMITH, Plaintiffs
   (323) 435-8205 Telephone . (323) 282-5280 Facsimile




                                                                  have incurred funeral and burial expenses in an amount according to proof at trial.
       THE COCHRAN FIRM – CALIFORNIA




                                                             12

                                                             13

                                                             14        WHEREFORE, Plaintiffs pray for judgment against Defendants as follows:

                                                             15        1.    For funeral and burial related expenses according to proof at trial;

                                                             16        2.    For general and special damages in an amount according to proof at trial;

                                                             17        3.    For costs of suit incurred herein;

                                                             18        4.    For attorneys’ fees incurred herein, as provided by law;
                                                             19        5.    For punitive damages against the individual Defendants in their individual
                                                             20              capacities in an amount according to proof at trial; and
                                                             21        6.    For such other and further relief as the Court deems just and proper.
                                                             22 ///

                                                             23 ///
                                                             24 ///

                                                             25 ///

                                                             26 ///

                                                             27 ///

                                                             28 ///
                                                                                                              24
                                                              Case 5:18-cv-02566-JGB-SHK Document 3 Filed 12/07/18 Page 25 of 28 Page ID #:35




                                                             1
                                                                                                   JURY DEMAND

                                                             2
                                                                     Plaintiffs hereby demand that a jury be impaneled for the trial of this matter.

                                                             3

                                                             4 DATED: December 7, 2018             Respectfully submitted,

                                                             5                                     THE COCHRAN FIRM CALIFORNIA

                                                             6

                                                             7                                     By: /s/ Brian T. Dunn
                                                             8                                         BRIAN T. DUNN
                                                                                                       MEGAN R. GYONGYOS
                                                             9                                         Attorneys for Plaintiffs C.S. and N.S.
                                                             10
4929 Wilshire Boulevard, Suite 1010, Los Angeles, CA 90010




                                                             11
   (323) 435-8205 Telephone . (323) 282-5280 Facsimile
       THE COCHRAN FIRM – CALIFORNIA




                                                             12

                                                             13

                                                             14

                                                             15

                                                             16

                                                             17

                                                             18

                                                             19
                                                             20

                                                             21
                                                             22

                                                             23
                                                             24

                                                             25

                                                             26

                                                             27

                                                             28
                                                                                                            25
Case 5:18-cv-02566-JGB-SHK Document 3 Filed 12/07/18 Page 26 of 28 Page ID #:36
Case 5:18-cv-02566-JGB-SHK Document 3 Filed 12/07/18 Page 27 of 28 Page ID #:37
Case 5:18-cv-02566-JGB-SHK Document 3 Filed 12/07/18 Page 28 of 28 Page ID #:38
